     Case 2:20-cv-00220-KJD-DJA Document 11 Filed 07/28/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    STEVEN I. RINGHAM,                                    Case No. 2:20-cv-00220-KJD-DJA
 8                                             Plaintiff,                      ORDER
 9           v.
10    NEVADA TITLE AND PAYDAY LOANS,
      INC.,
11
                                             Defendant.
12
            Presently before the Court is Defendant’s Motions to Dismiss and Compel Arbitration
13
     (#4/5). Though the time for doing so has passed, Plaintiff has failed to file a response in
14
     opposition. Having read and considered the motions, and good cause being found, they are
15
     granted. The claims alleged in Plaintiff’s complaint must be arbitrated in accordance with the
16
     terms of the parties’ loan agreement and the Federal Arbitration Act.
17
            Accordingly, IT IS HEREBY ORDERED that Defendant’s Motions to Dismiss and
18
     Compel Arbitration (#4/5) is GRANTED,
19
            IT IS FURTHER ORDERED that the parties are compelled to arbitration in accordance
20
     with the terms of their agreement and that the Clerk of the Court close this action.
21
            DATED this 28th day of July 2020.
22
23
                                                            __________________________
24                                                          Kent J. Dawson
                                                            United States District Judge
25
26
27
28
